Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered February 14, 2003, convicting defendant upon her plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
During a traffic stop, defendant was found to be in possession *875of a significant quantity of cocaine. She waived indictment and agreed to be prosecuted by a superior court information charging her with attempted criminal possession of a controlled substance in the third degree. She pleaded guilty to this charge, waived her right to appeal and was sentenced in accordance with the plea agreement to 3 to 9 years in prison. She now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.